Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received on 06/30/2021 have been acknowledged. The claim amendments have overcome the 35 USC 112 (a) and (b) rejections previously set forth in the Final Office Action mailed 03/30/2021. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 

Claims 1, 3, 4, 6, 7, and 15 are directed to an allowable product. Thus, the restriction requirement among Groups I, II, VII, and VIII, as set forth in the Office Action mailed on September 11, 2020, has been reconsidered in view of the allowability of the claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement between the aforementioned groups of inventions is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu Lu on 07/22/2021. 
The application has been amended as follows: 
In the claims: 
Claims 8-11 and 14 have been cancelled. 
In claim 12, the phrase “immune tolerance” has been removed and replaced with -- hyposensitization --. 

The text of claim 13 has been deleted and has been replaced as follows: 
13.  A method for diagnosing a patient having allergy to ω-5 gliadin or a composition having IgE cross reactivity to ω-5 gliadin, the method comprising:
              (i)  administering at least one polypeptide to the patient;  
             (ii)  monitoring reaction of the patient; and
            (iii)  determining that the patient is allergic to ω-5 gliadin or the composition having IgE
                    cross reactivity to ω-5 gliadin, when the patient shows a reaction;  


Claims 1, 3 -7, 12, 13, and 15 are allowable.  
The following is an examiner’s statement of reasons for allowance: 
Applicant has claimed polypeptides that specifically bind an IgE antibody a patient allergic to ω-5 gliadin or a composition having IgE cross reactivity to ω-5 gliadin. Further claimed are kits and compositions comprising the polypeptides, and methods of diagnosing and treating subjects using the claimed polypeptides. Omega-5 gliadin for use in treatment and diagnosis of diseases or disorders associated with gluten sensitivity such as celiac disease are known in the prior art (see, for example, U.S. Pat. No. 10,053,497). However, the ω-5 polypeptides of SEQ ID NOs: 11, 12, and 25 having the amino acid sequences and specific lengths of the polypeptides recited in the instant claims do not appear to be obvious variants of those disclosed in the prior art. Applicant has specifically shown that ω-5 polypeptides of SEQ ID NOs: 11 and 12 with 3-residue substitutions at X positions bind to IgE antibodies from sera of allergic patients with either similar or higher affinity than the original peptide sequences (see Affidavit and associated Appendix A filed 02/24/2021). Further, the ω-5 polypeptide of SEQ ID NO: 25 also exhibited strong binding affinity for IgE antibodies from an allergic patient (see Para. 0080 of Specification and Figure 2). Lastly, methods of peptide synthesis or routine and well-known in the prior art (see, for example, Fields et al, entire document) Fields, Gregg B. Current protocols in protein science vol. Chapter 18 (2002): Unit 18.1). Therefore, artisans would reasonably be able to make and use the full .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644